Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Status of the Claims
This action is in response to the application filed on 5/13/2021.  
Claims 1-20 were previously presented.
Claims 1-20 are pending and examined below.
Claim Objections 
Claim 12 is objected to because of the following informalities: claim 12 recites the limitations “…wherein the mapping mode comprises use of a Euclidian Distance formula to group recalled collateral based on the margins for individual positions”.  There is missing a semi colons (;) after the word “positions” (e.g. individual positions;).  Appropriate corrections are required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-20 of the claimed invention are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,074,653.  Although the claims at issue are not identical, they are not patentably distinct from each other because they both disclose a method and a system to: “one or more cloud-based memory elements coupled to a computer system and configured to at least store deal attributes including collateral allocation rulesets associated with a first device, and collateral characteristics for collateral provided by a second device that are associated with one or more records; a machine learning model implemented on the computer system that is trained based on portfolio deal attributes including the collateral allocation rulesets associated with a training portfolio to produce a self organizing map, wherein: the machine learning model is trained, by generating outputs based on inputs of the training portfolio and updating configurations of the machine learning model based on assessments of predictions in the outputs, to generate the self organizing map for collateral allocation; and the self organizing map comprises a neural network that uses vectors of margins for individual positions as inputs to train the neural network in a learning mode, wherein the learning mode comprises use of competitive learning by the neural network in which nodes of the neural network compete for a right to respond to a subset of the inputs such that the nodes learn to specialize on ensembles of similar patterns and are configured as feature detectors for different classes of input patterns, and wherein the neural network classifies a new input vector using a mapping mode; and the computer system comprising one or more physical processors programmed by computer program instructions that, when executed, cause the computer system to: recall collateral originally associated with the one or more records into a common dealer box; and identify under-collateralized ones of the one or more records.
  Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIEN C. NGUYEN whose telephone number is 571-270-5108.  The examiner can normally be reached on Monday-Thursday (6am-2pm EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, 
Bennett Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-6108.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIEN C NGUYEN/Primary Examiner, Art Unit 3694